Title: From George Washington to Otho Holland Williams, 2 February 1785
From: Washington, George
To: Williams, Otho Holland



Dr Sir,
Mount Vernon 2d Feby 1785.

Your letter of the 24th ulto with eighty three Diplomas came to my hands on Monday last. I have signed and returned them to Colo. Fitzgerald to be forwarded to you.
It would be hard indeed upon Majr Turner & Captn Claypoole not only to give them the trouble of producing the Diplomas, but to saddle them with the expence of it also. Was there no provision made therefor at the General Meeting? Do not the minutes of that meeting devise some mode of payment? I well remember that the matter was agitated, but I forgot what, or whether any conclusion was come to: & I recollect also that I desired Genl Knox when difficulties arose with respect to the business which had been entrusted to Majr L’Enfant to suggest, that the sum which I had proposed to subscribe for the purposes of the Society might be applied to any uses the Meeting

should direct; but what the result of it was, I know not. It was observed at that time, that there was money in the hands of the Treasurer General—but not having the proceedings to refer to, and a bad memory to depend upon—these things appear like dreams to me. With great esteem & regard I am Dr Sir Yr ob: humble Servant

G: Washington

